Exhibit 10.3

SUPPLEMENT

to the

Loan and Security Agreement

dated as of February 8, 2017

between

Identiv, Inc. (“Borrower”)

and

Venture Lending & Leasing VII, Inc. (“VLL7”)

and

Venture Lending & Leasing VIII, Inc. (“VLL8”)

(each of VLL7 and VLL8, as “Lender”)

 

 

This is a Supplement identified in the document entitled Loan and Security
Agreement, dated as of February 8, 2017 (as amended, restated, supplemented and
modified from time to time, the “Loan and Security Agreement”), by and between
Borrower and Lender. All capitalized terms used in this Supplement and not
otherwise defined in this Supplement have the meanings ascribed to them in
Article 10 of the Loan and Security Agreement, which is incorporated in its
entirety into this Supplement. In the event of any inconsistency between the
provisions of the Loan and Security Agreement and this Supplement, this
Supplement is controlling.

The parties are entering into this single Supplement to the Loan and Security
Agreement for convenience, and this Supplement is and shall be interpreted for
all purposes as separate and distinct agreements between Borrower and VLL7, on
the one hand, and Borrower and VLL8, on the other hand, and nothing in this
Supplement shall be deemed a joint venture, partnership or other association
between VLL7 and VLL8. Each reference in this Supplement to “Lender” shall mean
and refer to each of VLL7 and VLL8, singly and independent of one another.
Without limiting the generality of the foregoing, the Commitment, covenants and
other obligations of “Lender” under the Loan and Security Agreement, as
supplemented hereby, are several and not joint obligations of VLL7 and VLL8, and
all rights and remedies of “Lender” under the Loan and Security Agreement, as
supplemented hereby, may be exercised by VLL7 and/or VLL8 independently of one
another.

In addition to the provisions of the Loan and Security Agreement, the parties
agree as follows:

Part 1 – Additional Definitions:

“Change of Control” means the first to occur of: (a) the closing of any merger,
combination, privatization, reorganization or consolidation of Borrower into or
with another entity after which the stockholders of Borrower immediately prior
to such transaction do not hold immediately following the consummation of the
transaction by virtue of their shares in Borrower or securities received in
exchange for such shares in connection with the transaction, 50% or more of the
voting power of the surviving entity in proportions substantially the same as
those that existed immediately prior to such transaction and with substantially
the same rights, preferences, privileges and restrictions as the shares they
held immediately prior to the transaction; (b) the closing of any sale, lease,
transfer, license or other disposition, in a single transaction or series of
related transactions, of all or substantially all of the assets of Borrower;
(c) the closing of any the sale or transfer by Borrower or its stockholders of
50% or more of the voting power of Borrower in a transaction or series of
related transactions; or (d) the closing of any transaction or series of related
transactions deemed to be a liquidation, dissolution or winding up of Borrower
pursuant to the provisions of Borrower’s Certificate of Incorporation, as
amended and restated from time to time.

“Commitment” means, as the context may require, the VLL7 Commitment or the VLL8
Commitment. Each Lender’s Commitment is several and not joint with the
Commitment of the other Lender.



--------------------------------------------------------------------------------

“Designated Rate” means, for the Growth Capital Loan, a fixed rate of interest
per annum equal to twelve and one-half of one percent (12.50%).

“Growth Capital Loan” means the Loan requested by Borrower and funded by Lender
under its Commitment for general corporate purposes of Borrower.

“Loan Commencement Date” means, with respect to the Growth Capital Loan: (a) the
first day of the first full calendar month following the Borrowing Date of such
Loan if such Borrowing Date is not the first day of a month; or (b) the same day
as the Borrowing Date if the Borrowing Date is the first day of a month.

“Termination Date”: The Termination Date is the earlier of: (i) the date Lender
may terminate its Commitment or extending other credit pursuant to the rights of
Lender under Article 7 of the Loan and Security Agreement; and (ii) February 10,
2017.

“Threshold Amount” means Two Hundred Fifty Thousand Dollars ($250,000).

“VLL7 Commitment” means, subject to the terms and conditions set forth in the
Loan and Security Agreement and this Supplement, VLL7’s commitment to make a
Growth Capital Loan to Borrower up to the original principal amount of Five
Million Dollars ($5,000,000).

“VLL8 Commitment” means, subject to the terms and conditions set forth in the
Loan and Security Agreement and this Supplement, VLL8’s commitment to make a
Growth Capital Loan to Borrower up to the original principal amount of Five
Million Dollars ($5,000,000).

“Warrants” is defined in Part 2, Section 3(b) hereof.

Part 2 – Additional Covenants and Conditions:

1. Growth Capital Loan Facility.

(a) Additional Conditions Precedent regarding Funding of the Growth Capital
Loan. In addition to the satisfaction of all of the other conditions precedent
specified in Article 4 of the Loan and Security Agreement and this Supplement,
Lender’s obligation to fund the Growth Capital Loan under its Commitment is
subject to: (i) receipt by Lender of evidence satisfactory to it, as determined
by Lender in its reasonable judgment, that Borrower does not have any
outstanding Indebtedness to Opus Bank, Borrower has terminated its agreement(s)
with Opus Bank, Opus Bank has no further commitment to provide credit
accommodations to Borrower and Opus Bank has released any Liens it may have had
on the Collateral; and (ii) satisfactory review by Lender of Borrower’s pending
litigation, including what is covered by AIG and potential liabilities to
Borrower resulting from an adverse outcome of such litigation (collectively, the
“Milestones”). Subject to satisfaction of the Milestones and the other terms and
conditions precedent specified in Article 4 of the Loan and Security Agreement
and this Supplement, Lender agrees to make a Growth Capital Loan to Borrower
under Lender’s Commitment from and after the Closing Date up to and including
the Termination Date in an original principal amount up to, but not exceeding,
Lender’s Commitment.

(b) Repayment of Growth Capital Loan. Principal of, and interest on, the Growth
Capital Loan shall be payable as set forth in a Note evidencing such Growth
Capital Loan (substantially in the form attached hereto as Exhibit “A”), which
Note shall provide substantially as follows: principal and interest at the
Designated Rate shall be fully amortized over a period of thirty (30) months in
equal, monthly installments, commencing after an initial twelve (12) month
period of interest-only installments at the Designated Rate (such initial twelve
(12) month period sometimes being referred to herein as the “Interest-only
Period”). In particular, on the Borrowing Date applicable to such Growth Capital
Loan, Borrower shall pay to Lender (i) if the Borrowing Date is earlier than the
Loan Commencement Date, interest only at the Designated Rate, in advance, on the
outstanding principal



--------------------------------------------------------------------------------

balance of the Growth Capital Loan for the period from the Borrowing Date
through the last day of the calendar month in which such Borrowing Date occurs,
and (ii) the first (1st) interest-only installment at the Designated Rate, in
advance, on the outstanding principal balance of the Note evidencing such Loan
for the ensuing month. Commencing on the first day of the second full month
after the Borrowing Date, and continuing on the first day of each of the third,
fourth, fifth, sixth, seventh, eighth, ninth, tenth, eleventh and twelfth full
months thereafter, Borrower shall pay to Lender interest only at the Designated
Rate, in advance, on the outstanding principal balance of the Loan evidenced by
such Note for the ensuing month. Commencing on the first day of the thirteenth
full month after the Borrowing Date, and continuing on the first day of each
consecutive calendar month thereafter, Borrower shall pay to Lender principal,
plus interest at the Designated Rate, in advance, in thirty (30) equal
consecutive monthly installments in an amount sufficient to fully amortize the
Loan evidenced by such Note.

2. Prepayment. The Growth Capital Loan may be prepaid as provided in this
Section 2 only.

(a) Generally. Except as set forth in Section 2(b) below, Borrower may prepay
all, but not less than all, of the Growth Capital Loan in whole, but not in
part, at any time by tendering to Lender a cash payment in respect of such Loan
in an amount determined by Lender equal to the sum of: (i) the accrued and
unpaid interest on such Loan as of the date of prepayment; and (ii) an amount
equal to the total amount of all scheduled but unpaid payments of principal and
interest that would have been due and payable from the date of prepayment
through the latest repayment date set forth in the Note evidencing each such
Loan had such Loan remained outstanding and been paid in accordance with the
terms of such Note.

(b) At any Time after 12 months of Amortization. Notwithstanding anything to the
contrary in Section 2(a), commencing at any time after Borrower has made at
least twelve (12) consecutive, regularly scheduled amortization payments of
principal and interest on the Growth Capital Loan and so long as no Event of
Default has occurred and is continuing, Borrower may prepay all, but not less
than all, of the Growth Capital Loan in whole, but not in part, by tendering to
Lender cash payment in respect of such Growth Capital Loan in an amount (as
determined by Lender) equal to the sum of: (i) the accrued and unpaid interest
on such Growth Capital Loan as of the date of prepayment; (ii) the unpaid
principal balance of such Growth Capital Loan as of the date of prepayment and
(iii) the product of (A) 0.80 and (B) the interest that would have accrued and
been payable from the date of prepayment through the stated date of maturity of
such Growth Capital Loan had it remained outstanding and been paid in accordance
with the terms of the related Note. For avoidance of doubt, Borrower and Lender
acknowledge and agree that interest-only payments made during the Growth Capital
Loan’s Interest-only Period shall not be counted toward the twelve
(12) amortization payments required by the first sentence of this Section 2(b).

3. Issuance of Warrants.

(a) VLL7 Warrant. As additional consideration for the making of its Commitment,
VLL7 has earned and is entitled to receive immediately upon the execution of the
Loan and Security Agreement and this Supplement, a warrant instrument issued by
Borrower (the “VLL7 Warrant”).

(b) VLL8 Warrant. As additional consideration for the making of its Commitment,
VLL8 has earned and is entitled to receive immediately upon the execution of the
Loan and Security Agreement and this Supplement, a warrant instrument issued by
Borrower (the “VLL8 Warrant” and sometimes referred to herein with the VLL7
Warrant, individually, as a “Warrant” and together, as the “Warrants”).

(c) General. The Warrants shall be in form and substance satisfactory to Lender.
Borrower acknowledges that VLL7 has assigned its rights to receive the VLL7
Warrant to its parent, Venture Lending & Leasing VII, LLC (“LLC7”), and that
VLL8 has assigned its rights to receive the VLL8 Warrant to its parent, Venture
Lending & Leasing VIII, LLC (“LLC8”). In connection therewith, Borrower shall
issue the Warrants directly to LLC7 and LLC8, as applicable. Upon request of
Borrower, each of VLL7 and VLL8 shall furnish to Borrower a copy of the
agreement in which it assigned its rights to receive its Warrant to its parent.



--------------------------------------------------------------------------------

4. Commitment Fee. As an additional condition precedent under Section 4.1 of the
Loan and Security Agreement, Lender shall have completed to its satisfaction its
due diligence review of Borrower’s business and financial condition and
prospects, and Lender’s Commitment shall have been approved. If this condition
is not satisfied, the $50,000 commitment fee (the “Commitment Fee”) previously
paid by Borrower shall be refunded. Except as set forth in this Section 4, the
Commitment Fee is not refundable.

5. Documentation Fee Payment. Pursuant to Section 9.8(a) of the Loan and
Security Agreement, Borrower shall reimburse Lender, on demand, for Lender’s
actual reasonable, documented and out-of-pocket attorneys’ fees, costs and
expenses incurred in connection with the preparation and negotiation of the Loan
Documents, plus Lender’s actual costs and filing fees related to perfection of
its Liens in the Collateral in any jurisdiction in which the same is located,
recording a copy of the Intellectual Property Security Agreement with the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable, and confirming the priority of such Liens (collectively, the
“Documentation Fee Payment”). Borrower and Lender acknowledge and agree that the
Documentation Fee Payment may be debited from the Primary Operating Account
through an ACH transfer.

6. Borrower’s Primary Operating Account and Wire Transfer Instructions:

 

Institution Name:            East West Bank Address:    135 N. Los Robles Ave.,
Suite 600, Pasadena, CA 91101 ABA No.:   

XXXXX

Contact Name:    Stephanie Tan Phone No.:    408.330.2017 E-mail:   
Stephanie.Tan@eastwestbank.com Account Title:    Identiv, Inc. (Operating
Account) Account No.:   

XXXXX

7. Debits to Account for ACH Transfers. For purposes of Sections 2.2 and 5.10 of
the Loan and Security Agreement, the Primary Operating Account shall be the bank
account set forth in Section 6 above, unless and until such account is changed
in accordance with Section 5.10 of the Loan and Security Agreement. Borrower
hereby agrees that the Growth Capital Loan will be advanced to the account
specified above and regularly scheduled payments of principal and interest, as
well as the Documentation Fee Payment, will be automatically debited from the
same account. Borrower hereby confirms that the bank at which the Primary
Operating Account is maintained uses that same ABA Number for incoming wires
transfers to the Primary Operating Account and outgoing ACH transfers from the
Primary Operating Account. Lender acknowledges that the Primary Operating
Account may be subject to the provisions of the Intercreditor Agreement.

8. Post-closing Agreement. No later than the date which is 90 days after the
Closing Date, Borrower shall have delivered to Lender or caused to be delivered
to Lender an account control agreement (or like agreement that will perfect
Lender’s Liens by “control” in accordance with Article 9 of the UCC) for any
Deposit Account or investment/securities account in which Borrower has any
interest as of such date (not including Deposit Accounts exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
the benefit of Borrower’s employees). Lender acknowledges and agrees that any
such Liens shall at all times be subject to the terms of the Intercreditor
Agreement.



--------------------------------------------------------------------------------

Part 3 – Additional Representations:

Borrower represents and warrants that as of the Closing Date and the Borrowing
Date of the Growth Capital Loan:

 

  a) Its chief executive office is located at: 2201 Walnut Avenue, Suite 100,
Fremont, CA 94538

 

  b) Its Equipment is located at: 1900-B, Carnegie Ave, Santa Ana, CA 92705

 

  c) Its Inventory is located at: (i) 1900-B, Carnegie Ave, Santa Ana, CA 92705;
(ii) TX Systems-Consignment 6242 Ferris Square, San Diego, CA 92121; and
(iii) QAS Consignment 1401 E. Saint Gertrude PL, Santa Ana, CA 92705

 

  d) Its Records are located at: 1900-B, Carnegie Ave, Santa Ana, CA 92705

 

  e) In addition to its chief executive office, Borrower maintains offices or
operates its business at the following locations: (i) 1900-B, Carnegie Ave,
Santa Ana, CA 92705; and (ii) 2425 Wilson Blvd, Arlington VA 22201

 

  f) Other than its full corporate name, Borrower has conducted business using
the following trade names or fictitious business names: (i) Identive Group,
Inc.; and (ii) SCM Microsystems Inc.

 

  g) Its state corporation identification number is: 2694665 (Delaware)

 

  h) Its U.S. federal tax identification number is: 77-0444317

 

  i) Including Borrower’s Primary Operating Account identified in Section 6
above, Borrower maintains the following Deposit Accounts and investment
accounts:

 

Institution Name:    Opus Bank Address:    19900 MacArthur Boulevard, 12th
Irvine, CA 92612 ABA No.:   

XXXXX

Contact Name:    Claudia Bustos Phone No.:    949-251-8124 E-mail:   
cbustos@opusbank.com Account Title:    Identiv, Inc. Account No.:   

XXXXX

Account No.:    XXXXX

 

Institution Name:    Union Bank Address:    400 California St, San Francisco, CA
94101 ABA No.:   

XXXXX

Contact Name:    Brina Christopher Phone No.:    949-553-6862 E-mail:   
Brina.Christopher@unionbank.com Account Title:    Identiv, Inc. Account No.:   

XXXXX



--------------------------------------------------------------------------------

Institution Name:    East West Bank Address:    135 N. Los Robles Ave., Suite
600, Pasadena, CA 91101 ABA No.:    XXXXXXXX Contact Name:    Stephanie Tan
Phone No.:    408.330.2017 E-mail:    Stephanie.Tan@eastwestbank.com Account
Title:    Identiv, Inc. Account No.:    XXXXXXXX (Operating Account) Account
No.:    XXXXXXXX (Collections Account)

Part 4 – Additional Loan Documents:

 

Form of Promissory Note    Exhibit “A” Form of Borrowing Request    Exhibit “B”
Form of Compliance Certificate    Exhibit “C”

[Remainder of this page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

[Signature page to Supplement to Loan and Security Agreement]

IN WITNESS WHEREOF, the parties have executed this Supplement as of the date
first above written.

 

   BORROWER:    IDENTIV, INC.    By:   

/s/ Steven Finney

   Name:    Steven Finney    Title:    Interim CFO Address for Notices:   

 

  

 

   Attn:    Fax #:    Phone #:    LENDER:    VENTURE LENDING & LEASING VII, INC.
   By:   

/s/ Jay Cohan

   Name:    Jay Cohan    Title:    Vice President Address for Notices:    104 La
Mesa Dr., Suite 102    Portola Valley, CA 94028    Attn: Chief Financial Officer
   Fax # 650-234-4343    Phone # 650-234-4300    LENDER:    VENTURE LENDING &
LEASING VIII, INC.    By:   

/s/ Jay Cohan

   Name:    Jay Cohan    Title:    Vice President Address for Notices:    104 La
Mesa Dr., Suite 102    Portola Valley, CA 94028    Attn: Chief Financial Officer
   Fax # 650-234-4343    Phone # 650-234-4300



--------------------------------------------------------------------------------

EXHIBIT “A”

FORM OF PROMISSORY NOTE

[Note No. X-XXX]

 

$                           

                                 , 20    

Portola Valley, California

The undersigned (“Borrower”) promises to pay to the order of VENTURE LENDING &
LEASING [VII/VIII]1, INC., a Maryland corporation (“Lender”), at such place as
Lender may designate in writing, in lawful money of the United States of
America, the principal sum of                      Dollars ($            ), with
interest thereon from the date hereof until maturity, whether scheduled or
accelerated, at a fixed rate per annum equal to twelve and one-half of percent
(12.50%) (the “Designated Rate”), according to the payment schedule described
herein, except as otherwise provided herein.

This Note is one of the Notes referred to in, and is entitled to all the
benefits of, a Loan and Security Agreement, dated as of February 8, 2017,
between Borrower and Lender (as the same has been and may be amended, restated
or supplemented from time to time, the “Loan Agreement”). Each capitalized term
not otherwise defined herein shall have the meaning set forth in the Loan
Agreement. The Loan Agreement contains provisions for the acceleration of the
maturity of this Note upon the happening of certain stated events.

Principal of and interest on this Note shall be payable as follows:

On the Borrowing Date, Borrower shall pay [(i) if the Borrowing Date is not the
first day of the month,] interest only at the Designated Rate, in advance, on
the outstanding principal balance of this Note for the period from the Borrowing
Date through [the last day of the same month]; and (ii)] the first interest-only
installment at the Designated Rate, in advance, on the outstanding principal
balance of this Note for the month of [date of first regular interest-only
installment] in the amount of                     Dollars ($            ).

Commencing on the first day of the second full month after the Borrowing Date,
and continuing on the first day of each of the third, fourth, fifth, sixth,
seventh, eighth, ninth, tenth, eleventh and twelfth consecutive full months
thereafter, Borrower shall pay, in advance, interest only at the Designated Rate
on the principal balance outstanding hereunder, in the amount of
                     Dollars ($            ) each.

Commencing on the first day of the thirteenth full month after the Borrowing
Date, and continuing on the first day of each consecutive month thereafter,
Borrower shall pay principal and interest at the Designated Rate, in advance, in
thirty (30) equal consecutive monthly amortization installments of
                     Dollars ($            ) each.

This Note may be prepaid only as permitted under Section 2 of Part 2 of the
Supplement to the Loan Agreement.

Any unpaid payments of principal or interest on this Note shall bear interest
from their respective maturities, whether scheduled or accelerated, at a rate
per annum equal to the Default Rate, compounded monthly. Borrower shall pay such
interest on demand.

 

1  Separate Notes will be issued to each of Venture Lending & Leasing VII, Inc.
and Venture Lending & Leasing VIII, Inc. (Lenders will prepare Notes)



--------------------------------------------------------------------------------

Interest, charges and fees shall be calculated for actual days elapsed on the
basis of a 360-day year, which results in higher interest, charge or fee
payments than if a 365-day year were used. In no event shall Borrower be
obligated to pay interest, charges or fees at a rate in excess of the highest
rate permitted by applicable law from time to time in effect.

If Borrower is late in making any payment under this Note by more than five
(5) days, Borrower agrees to pay a “late charge” of five percent (5%) of the
installment due, but not less than fifty dollars ($50) for any one such
delinquent payment. This late charge may be charged by Lender for the purpose of
defraying the expenses incidental to the handling of such delinquent amounts.
Borrower acknowledges that such late charge represents a reasonable sum
considering all of the circumstances existing on the date of this Note and
represents a fair and reasonable estimate of the costs that will be sustained by
Lender due to the failure of Borrower to make timely payments. Borrower further
agrees that proof of actual damages would be costly and inconvenient. Such late
charge shall be paid without prejudice to the right of Lender to collect any
other amounts provided to be paid or to declare a default under this Note or any
of the other Loan Documents or from exercising any other rights and remedies of
Lender.

This Note shall be governed by, and construed in accordance with, the laws of
the State of California, excluding those laws that direct the application of the
laws of another jurisdiction.

 

IDENTIV, INC. By:  

 

Name:  

 

Its:  

 



--------------------------------------------------------------------------------

EXHIBIT “B”

FORM OF BORROWING REQUEST

[date]

Venture Lending & Leasing [VII/VIII]2, Inc.

104 La Mesa Dr., Suite 102

Portola Valley, CA 94028

 

Re: Identiv, Inc.

Ladies and Gentlemen:

Reference is made to the Loan and Security Agreement, dated as of February 8,
2017 (as amended, restated or supplemented from time to time, the “Loan
Agreement”; the capitalized terms used herein as defined therein), between
Venture Lending & Leasing [VII/VIII], Inc. (“Lender”) and Identiv, Inc.
(“Borrower”).

The undersigned is the                  of Borrower and hereby requests on
behalf of Borrower a Loan under the Loan Agreement, and in that connection
certifies as follows:

1. The amount of the proposed Loan is                          Dollars
($            ). The Borrowing Date of the proposed Loan is                 .

2. As of this date, no Default or Event of Default has occurred and is
continuing, or will result from the making of the proposed Loan, the
representations and warranties of Borrower contained in Article 3 of the Loan
Agreement and Part 3 of the Supplement are true and correct in all material
respects other than those representations and warranties expressly referring to
a specific date which are true and correct in all material respects as of such
date, and the conditions precedent described in Article 4 of the Loan Agreement
and Part 2 of the Supplement, as applicable, have been met.

3. No event has occurred that has had or could reasonably be expected to have a
Material Adverse Change.

4. Borrower’s most recent financial statements, financial projections or
business plan dated                 , as reviewed by Borrower’s Board of
Directors, are enclosed herewith in the event such financial statements,
financial projections or business plan have not been previously provided to
Lender.

Remainder of this page intentionally left blank; signature page follows

 

 

2  Separate Borrowing Requests will be delivered to each of Venture Lending &
Leasing VII, Inc. and Venture Lending & Leasing VIII, Inc. (Lenders will prepare
Borrowing Requests)



--------------------------------------------------------------------------------

Borrower shall notify you promptly before the funding of the Loan if any of the
matters to which I have certified above shall not be true and correct on the
Borrowing Date.

 

Very truly yours,

IDENTIV, INC.

By:  

 

Name:

 

 

Title:*

 

 

 

 

*  Must be executed by Borrower’s Chief Financial Officer or other executive
officer.



--------------------------------------------------------------------------------

EXHIBIT “C”

FORM OF

COMPLIANCE CERTIFICATE

Venture Lending & Leasing VII, Inc.

Venture Lending & Leasing VIII, Inc.

104 La Mesa Dr., Suite 102

Portola Valley, CA 94028

Re: Identiv, Inc.

Ladies and Gentlemen:

Reference is made to the Loan and Security Agreement, dated as of February 8,
2017 (as the same has been and may be supplemented, amended and modified from
time to time, the “Loan Agreement,” the capitalized terms used herein as defined
therein), between each of Venture Lending & Leasing VII, Inc. and Venture
Lending & Leasing VIII, Inc. (each, “Lender”) and Identiv, Inc. (“Borrower”).

The undersigned authorized representative of Borrower hereby certifies in such
capacity that in accordance with the terms and conditions of the Loan Agreement,
(i) no Default or Event of Default has occurred and is continuing, except as
noted below, and (ii) Borrower is in compliance for the financial reporting
period ending                  with all required financial reporting under the
Loan Agreement, except as noted below. Attached herewith are the required
documents supporting the foregoing certification. The undersigned authorized
representative of Borrower further certifies in such capacity that: (a) the
accompanying financial statements have been prepared in accordance with
Borrower’s past practices applied on a consistent basis, or in such manner as
otherwise disclosed in writing to Lender, throughout the periods indicated; and
(b) the financial statements fairly present in all material respects the
financial condition and operating results of Borrower and its Subsidiaries, if
any, as of the dates, and for the periods, indicated therein, subject to the
absence of footnotes and normal year-end audit adjustments (in the case of
interim monthly financial statements), except as explained below.

Please provide the following requested information and

indicate compliance status by either circling or otherwise marking Yes/No under
“Included”:

 

REPORTING REQUIREMENT

  

REQUIRED

  

INCLUDED/COMPLIES

Unaudited Balance Sheet, Income Statement & Cash Flow Statement    Monthly,
within 30 days    YES / NO Operating Budgets, Board Reports & Updated
Capitalization Tables    As modified    YES / NO Audited, Annual Financial
Statements    Annually, within 180 days of year-end    YES / NO Date of most
recent Board-approved budget/plan                        Any change in
budget/plan since version most recently delivered to Lender       YES / NO

If Yes, please attach



--------------------------------------------------------------------------------

Date of most recent capitalization table:                             

 

Any changes in capitalization table since version most recently delivered to
Lender?:    YES / NO

If Yes, please attach a copy of latest capitalization table

PERMITTED INDEBTEDNESS

Pursuant to Section 6.1(e) of the Loan Agreement, the undersigned represents and
warrants that as of the date hereof, the Indebtedness outstanding of Borrower to
EWB is: $                    .3

EQUITY & CONVERTIBLE NOTE FINANCINGS

Please provide the following information (if applicable) regarding Borrower’s
most-recent equity and/or convertible note financing each time this Certificate
is delivered to Lender

Date of Last Round Raised: _________

 

Has there been any new financing since the last Compliance Certificate
submitted?    YES / NO

If “YES” please attach a copy of the Capitalization Table

Date Closed:                  Series:                  Per Share Price:
$                

Amount Raised:                  Post Money Valuation:                         

 

Any stock splits since date of last report?    YES / NO

If yes, please provide any information on stock splits which would affect
valuation:

 

 

 

Any dividends since date of last report?    YES / NO

If yes, please provide any information on dividends which would affect
valuation:

 

 

 

Any unusual terms? (i.e., Anti-dilution, multiple preference, etc.)    YES / NO

If yes, please explain:

 

 

ACCOUNT CONTROL AGREEMENTS

Pursuant to Section 6.11 of the Loan Agreement, Borrower represents and warrants
that: (i) as of the date hereof, it maintains only those deposit and investment
accounts set forth below; and (ii) to the extent required by Section 6.11 of the
Loan Agreement, a control agreement has been executed and delivered to Lender
with respect to each such account [Note: If Borrower has established any new
account(s) since the date of the last compliance certificate, please so
indicate].

Deposit Accounts

 

    

Name of Institution

  

Account Number

  

Control Agt.

In place?

  

Complies

  

New

Account

1.)

                                                   
                                                 YES / NO    YES / NO   
YES / NO

2.)

                                                   
                                                 YES / NO    YES / NO   
YES / NO

3.)

                                                   
                                                 YES / NO    YES / NO   
YES / NO

4.)

                                                   
                                                 YES / NO    YES / NO   
YES / NO

 

3  Cannot exceed $10,000,000 in aggregate principal amount outstanding.



--------------------------------------------------------------------------------

Investment Accounts

 

    

Name of Institution

  

Account Number

  

Control Agt.

In place?

  

Complies

  

New

Account

1.)        

                                                                       
                                                                     YES / NO   
YES /NO    YES /NO

2.)

                                                                       
                                                                     YES / NO   
YES / NO    YES /NO

3.)

                                                                       
                                                                     YES / NO   
YES / NO    YES /NO

4.)

                                                                       
                                                                     YES / NO   
YES / NO    YES /NO

AGREEMENTS WITH PERSONS IN POSSESSION OF TANGIBLE COLLATERAL

Pursuant to Section 5.9(e) of the Loan Agreement, Borrower represents and
warrants that: (i) as of the date hereof, tangible Collateral is located at the
addresses set forth below; and (ii) to the extent required by Section 5.9(e) of
the Loan Agreement, a Waiver has been executed and delivered to Lender, or such
Waiver has been waived by Lender, [Note: If Borrower has located Collateral at
any new location since the date of the last compliance certificate, please so
indicate].

 

    

Location of Collateral

   Value of Collateral at such
Locations   

Waiver

In place?

  

Complies?

  

New

Location?

1.)        

                                                                                
            $______________________    YES / NO    YES / NO    YES / NO

2.)

                                                                                
            $_______________________    YES / NO    YES / NO    YES / NO

3.)

                                                                                
            $_______________________    YES / NO    YES / NO    YES / NO

4.)

                                                                                
            $_______________________    YES / NO    YES / NO    YES / NO

SUBSIDIARIES AND OTHER PERSONS

Pursuant to Section 6.14(a) of the Loan Agreement, Borrower represents and
warrants that: (i) as of the date hereof, it has directly or indirectly acquired
or created, or it intends to directly or indirectly acquire or create, each
Subsidiary or other Person described below; and (ii) such Subsidiary or Person
has been made a co-borrower under the Loan Agreement or a guarantor of the
Obligations [Note: If Borrower has acquired or created any Subsidiary since the
date of the last compliance certificate, please so indicate].



--------------------------------------------------------------------------------

    

Name:

  

Jurisdiction of

formation or organization:4

  

Co-borrower

or guarantor ?

  

Complies?

  

New

Subsidiary

or Person?

1.)        

                                                                           
                                                     YES / NO    YES / NO    YES
/ NO

2.)

                                                                           
                                                     YES / NO    YES / NO    YES
/ NO

3.)

                                                                           
                                                     YES / NO    YES / NO    YES
/ NO

4.)

                                                                           
                                                     YES / NO    YES / NO    YES
/ NO

EXPLANATIONS

 

 

 

 

 

 

 

 

 

4  Under the “Explanations” heading (see below) please include a description of
such Subsidiary’s or Person’s fully diluted capitalization and Borrower’s
purpose for its acquisition or creation of such Subsidiary if such information
has not been previously furnished to Lender.



--------------------------------------------------------------------------------

[Signature page to Compliance Certificate]

 

Very truly yours, IDENTIV, INC. By:   /s/ STEVEN FINNEY

Name:

 

STEVEN FINNEY

Title:*

 

INTERIM CFO

 

*  Must be executed by Borrower’s Chief Financial Officer or other executive
officer.